       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 1 of 27




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHNATHAN LEE WELLER,                        :      Civil No. 1:19-CV-884
                                             :
                    Plaintiff                :
                                             :
      v.                                     :      (Magistrate Judge Carlson)
                                             :
ANDREW SAUL,                                 :
Commissioner of Social Security              :
                                             :
                   Defendant                 :

                          MEMORANDUM OPINION

I.    Introduction

      Social Security appeals often entail the evaluation of competing medical

opinions. In this setting, on occasion, the sufficiency of an Administrative Law

Judge’s (ALJ) evaluation of this medical opinion evidence is affected by when those

opinions are rendered, and the degree to which those opinions adequately address

later acquired medical information.

      Typically, state agency experts provide opinions regarding disability claims

at an early stage of the administrative process. There is nothing improper about this

procedure; indeed, some threshold medical evaluation of a claim is both appropriate

and necessary. However, when an ALJ gives great weight to opinions proffered at

the outset of the administrative process without providing adequate consideration to

subsequent, material intervening medical events, a remand may be necessary to



                                         1
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 2 of 27




ensure that sufficient and proper consideration was given to all of the medical

evidence.

      So it is in this case.

      The plaintiff, Johnathan Lee Weller, applied for disability benefits in April of

2016. This disability application was filed shortly after Weller began counseling for

a host of emotional impairments, including agoraphobia, bipolar, intermittent

explosive, depressive, and mood disorders. At the time he began this counseling, and

later in August of 2016 when he underwent a consultative psychological

examination, Weller acknowledged having homicidal and suicidal thoughts and was

experiencing possible hallucinations. Despite these reported symptoms, a state

agency expert, Dr. Jonas, and a consulting expert, Dr. Miller, concluded at the outset

of this process in August of 2016, that Weller was only experiencing mild to

moderate symptoms, found that he could perform work, and opined that he was not

disabled.

      Subsequent medical evidence from two different treating sources who

assessed Weller over a one-year span between October 2016 and November 2017

cast significant doubt upon these initial evaluations. Both of these treating sources

concluded that Weller was profoundly impaired due to this constellation of

emotional conditions, and determined that he suffered from marked or extreme

limitations in multiple spheres of workplace functioning. These two treating sources



                                          2
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 3 of 27




also each independently assigned Global Assessment of Functioning, or GAF, scores

to Weller that were consistent with total disability.

      Notwithstanding this subsequent material medical evidence, the ALJ found

that Weller could meet the mental demands of the workplace and denied this

disability claim. In denying Weller’s disability claim, the ALJ placed significant

weight upon the early state agency and consulting opinions without directly

addressing how the subsequent treatment and opinion evidence spanning more than

a year affected or undermined the weight to be given to those initial assessments.

The ALJ also suggested that Weller’s mental status examinations were generally

within normal limits, an evaluation which is difficult to reconcile with Weller’s

reported hallucinations, or his frequent suicidal and homicidal thoughts. Finally, the

ALJ reached this result without addressing, or even acknowledging the multiple

GAF scores provided by treating sources, which consistently found Weller to be

severely impaired emotionally.

      In our view, more is needed here. Accordingly, for the reasons set forth below,

we will direct that this case be remanded for further consideration by the

Commissioner.

II.   Statement of Facts and of the Case

      On April 22, 2016, the plaintiff, Johnathan Lee Weller, applied for disability

and supplemental security income benefits pursuant to Titles II and XVI of the Social



                                           3
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 4 of 27




Security Act. (Tr. 12). At the time of this disability application, Weller was 39 years

old, (Tr. 20), had a 9th grade education, (Tr. 31, 173), and had previously worked as

a landscaper and steel worker. (Tr. 21).

      Weller’s disability application was based upon a constellation of severe

mental health impairments which he experienced, including agoraphobia, bipolar,

intermittent explosive, depressive, and mood disorders. (Tr. 14). At the time he

submitted this disability application in April of 2016, Weller had only begun to treat

these conditions, having commenced treatment at Philhaven Hospital in March of

2016. (Tr. 270-90). This treatment history, which spanned from 2016 through 2018,

described grave emotional impairments on Weller’s part. Indeed, from the outset of

his treatment history, Weller indicated that his emotional impairments led him to

destructive and self-destructive thoughts. Thus, at the time of his March 23, 2016

intake interview at Philhaven, Weller acknowledged both suicidal and homicidal

ideation. (Tr. 287-88).

      In August of 2016, at an early stage of the administrative process, Weller’s

mental state was assessed by a consulting source and a non-examining state agency

expert. On August 10, 2016, Dr. John Miller conducted a consultative examination

of Weller. (Tr. 296-301). At the time of this evaluation, it appears that Dr. Miller did

not have the benefit of any treatment records relating to Weller. (Tr. 296). Instead,

the doctor relied upon Weller’s reports, which described severe mental impairments.



                                           4
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 5 of 27




Weller reported to Dr. Miller that he experienced severe depression, crying spells,

feelings of worthlessness, and recurrent suicidal ideation, including an episode of

suicidal thought just two days prior to the examination. (Tr. 297). He also described

occasional flashbacks and possible hallucinations that he was experiencing. (Id.) Dr.

Miller diagnosed Weller as suffering from major depressive disorder with psychotic

features, and described his prognosis as guarded given his difficult history. (Tr. 299).

      Notwithstanding these findings, Dr. Miller opined that for the most part

Weller only experienced mild to moderate symptoms, finding that he only suffered

a marked impairment in dealing with the public. (Tr. 300-01). Six days later, a state

agency expert, Dr. Edward Jonas, relied upon this report from Dr. Miller to conclude

that Weller was not disabled and encountered at most only a handful of moderate

emotional impairments. (Tr. 52-74). Dr. Jonas also reached this opinion without the

benefit of any extensive treatment records documenting Weller’s mental health

history over time. (Tr. 54).

      These preliminary findings, which were made at the outset of this process

without the benefit of access to treatment records, stood in stark contrast to the

findings and recommendations made over the following fifteen months by those who

actually treated Weller. For example, on October 12, 2016, Christine Plasic-Van

Wagner, CNRP, submitted a Residual Functional Capacity Assessment for Weller.

(Tr. 305-08). In this assessment, Plasic-Van Wagner stated that Weller’s highest



                                           5
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 6 of 27




Global Assessment of Functioning score (GAF) over the past year was 41-50, and

that his current GAF score was 31-40. (Tr. 305).

      These were clinically significant findings. A GAF score, or a Global

Assessment Functioning scale, was a psychometric tool which took into

consideration psychological, social, and occupational functioning on a hypothetical

continuum of mental health-illness. Diagnostic and Statistical Manual of Mental

Disorders, Fourth Edition, Text Revision, 34, Washington, DC, American

Psychiatric Association, 2000. (“DSM-IV-TR”). In this regard, GAF scores “in the

range of 61–70 indicate ‘some mild symptoms [of depression] or some difficulty in

social, occupational, or school functioning.’ Diagnostic and Statistical Manual of

Mental Disorders (‘DSM IV’) 34 (American Psychiatric Assoc. 2000). GAF scores

in the 51–60 range indicate moderate impairment in social or occupational

functioning.” Cherry v. Barnhart, 29 F. App’x 898, 900 (3d Cir. 2002); DaVinci v.

Astrue, 1:11-CV-1470, 2012 WL 6137324 (M.D. Pa. Sept. 21, 2012) report and

recommendation adopted, Davinci v. Astrue, 1:11-CV-1470, 2012 WL 6136846

(M.D. Pa. Dec. 11, 2012). “A GAF score of 41–50 indicates ‘serious symptoms (e.g.,

suicidal ideation, severe obsessional rituals, frequent shoplifting) [or] any serious

impairment in social, occupational, or school functioning (e.g., no friends, unable to

keep a job).’ DSM–IV at 34. A score of 50 is on the borderline between serious and

moderate symptoms.” Colon v. Barnhart, 424 F. Supp. 2d 805, 809 (E.D. Pa. 2006);



                                          6
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 7 of 27




see Shufelt v. Colvin, No. 1:15-CV-1026, 2016 WL 8613936, at *2 (M.D. Pa. Sept.

15, 2016), report and recommendation adopted sub nom. Shulfelt v. Colvin, No.

1:15-CV-1026, 2017 WL 1162767 (M.D. Pa. Mar. 29, 2017). A GAF score of 31-

40 signifies some impairment in reality testing or communication (e.g., speech is at

times illogical, obscure, or irrelevant) or major impairment in several areas, such as

work or school, family relations, judgment, thinking, or mood. GAF scores as low

as 30 typically indicate behavior that is considerably influenced by delusions or

hallucinations, or serious impairment in communication or judgment, or an inability

to function in almost all areas. Diagnostic and Statistical Manual of Mental

Disorders, Fourth Edition, Text Revision, 34, Washington, DC, American

Psychiatric Association, 2000. (“DSM-IV-TR”); see Jones v. Colvin, No. 1:16-CV-

1535, 2017 WL 4277289, at *2 (M.D. Pa. Sept. 25, 2017), report and

recommendation adopted sub nom. Jones v. Berryhill, No. 1:16-CV-1535, 2017 WL

4314572 (M.D. Pa. Sept. 27, 2017). Thus, Plasic-Van Wagner’s October 2016

treating source statement found that Weller was profoundly impaired. In fact, Plasic-

Van Wagner concluded that Weller experienced marked limitations in 11 spheres of

workplace functioning, and suffered from extreme limitations in two additional

areas. (Tr. 305-08).

      Thirteen months later, on November 1, 2017, another treating source, Ted

Hummel, M.S., submitted a second Residual Functional Capacity Assessment for



                                          7
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 8 of 27




Weller. (Tr. 309-12). In this report, Hummel noted that Weller had been homicidal

and suicidal in the past. (Tr. 312). Hummel assessed Weller’s GAF score at 45, a

score which was emblematic of serious symptoms and suicidal ideation, as well as

serious impairment in social, occupational, or school functioning. Hummel further

found that Weller suffered from extreme limitations in 12 areas of mental

functioning, and marked restrictions in an additional 5 fields. (Tr. 309-12).

      Weller’s treatment records from Philhaven provided contemporaneous

confirmation of his emotional instability and potential for violence. These treatment

notes were replete with references to suicidal or homicidal thoughts on Weller’s part.

(Tr. 335, 338, 341, 346, 347, 349). Weller’s treatment notes also contained

references to Weller discussing his potential for harming others, (Tr. 329, 334, 340),

instances in which he verbally lashed out at others, (Tr. 329), and reports by Weller

that he would become angered if strangers looked at him. (Tr. 343).

      It is against this clinical backdrop that a hearing was held on this disability

application on February 8, 2018. (Tr. 27-49). Weller testified at this hearing,

describing his suicidal and homicidal thoughts, as well as the panic attacks he

experienced several times a week. (Tr. 36-38).

      Following this hearing, the ALJ issued a decision on June 8, 2018 denying

Weller’s application for benefits. (Tr. 9-22). In that decision, the ALJ first concluded

the Weller met the insured status requirements of the Social Security Act through



                                           8
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 9 of 27




December 31, 2019 and had not engaged in any substantial gainful activity since his

alleged onset date of disability in January of 2015. (Tr. 14). At Step 2 of the

sequential analysis that governs Social Security cases, the ALJ found that Weller

suffered from the following severe impairments: agoraphobia, bipolar, intermittent

explosive, depressive, and mood disorders. (Id.) At Step 3, the ALJ determined that

none of these impairments met or medically equaled the severity of one of the listed

impairments. (Tr. 15-16).

      Between Steps 3 and 4, the ALJ fashioned a residual functional capacity

assessment (“RFC”), which considered Weller’s impairments but found that Weller

could perform work at all exertional levels, provided he was limited to simple routine

tasks, few workplace changes, only occasional interaction with supervisors and co-

workers and no interaction with the public. (Tr. 16). In reaching this conclusion, the

ALJ acknowledged that as early as March of 2016, Weller was expressing suicidal

and homicidal thoughts, (Tr. 17), but otherwise described Weller’s mental status as

generally within normal limits. (Tr. 17-18). The ALJ did not further reconcile this

benign characterization of Weller’s mental status with Weller’s treatment records

which documented frequent references to suicidal or homicidal thoughts on Weller’s

part. (Tr. 335, 338, 341, 346, 347, 349), Weller’s potential for harming others, (Tr.

329, 334, 340), instances in which Weller verbally lashed out at others, (Tr. 329),

and reported that he would become angered if strangers looked at him. (Tr. 343).



                                          9
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 10 of 27




      The ALJ also gave significant weight to the preliminary state agency and

consulting opinions tendered in August of 2016, opinions that were given in the

absence of any treatment records, without directly addressing how the subsequent

treatment and opinion evidence spanning more than a year affected or undermined

the weight to be given to those initial assessments. (Tr. 19). Moreover, the ALJ’s

decision made no reference to the multiple treating source GAF scores for Weller

spanning from October 2016 through November 2017, all of which concluded that

Weller was severely impaired.

      Having arrived at this RFC assessment, the ALJ found at Step 4 that Weller

could perform his past work and further determined at Step 5 that there were a

number of other jobs in the national economy that he could perform. (Tr. 20-21).

Accordingly, the ALJ concluded that Weller did not meet the stringent standard for

disability set by the Social Security Act and denied his disability claim. (Tr. 22).

      This appeal followed. (Doc. 1). On appeal, Weller argues, inter alia, that the

ALJ’s reliance on these initial preliminary opinions of consulting and state agency

experts did not adequately consider or address material intervening medical

developments and opinions, including the numerous GAF scores that defined Weller

as emotionally disabled. This case is fully briefed and is, therefore, ripe for

resolution. For the reasons set forth below, we agree that this case should be

remanded for further consideration by the Commissioner.



                                          10
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 11 of 27




III.   Discussion

       A.    Substantial Evidence Review – the Role of this Court

       When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, this Court’s review is limited to the question of whether the

findings of the final decision-maker are supported by substantial evidence in the

record. See 42 U.S.C. §405(g); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200

(3d Cir. 2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D. Pa. 2012).

Substantial evidence “does not mean a large or considerable amount of evidence, but

rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Substantial

evidence is less than a preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence is not

substantial evidence if the ALJ ignores countervailing evidence or fails to resolve a

conflict created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir.

1993). But in an adequately developed factual record, substantial evidence may be

“something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s decision]

from being supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966). “In determining if the Commissioner’s decision is




                                          11
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 12 of 27




supported by substantial evidence the court must scrutinize the record as a whole.”

Leslie v. Barnhart, 304 F. Supp. 2d 623, 627 (M.D. Pa. 2003).

      Several fundamental legal propositions flow from this deferential standard of

review. First, when conducting this review “we are mindful that we must not

substitute our own judgment for that of the fact finder.” Zirnsak v. Colvin, 777 F.3d

607, 611 (3d Cir. 2014) (citing Rutherford, 399 F.3d at 552). Thus, we are enjoined

to refrain from trying to re-weigh the evidence. Rather our task is to simply

determine whether substantial evidence supported the ALJ’s findings. However, we

must also ascertain whether the ALJ’s decision meets the burden of articulation

demanded by the courts to enable informed judicial review. Simply put, “this Court

requires the ALJ to set forth the reasons for his decision.” Burnett v. Comm’r of Soc.

Sec. Admin., 220 F.3d 112, 119 (3d Cir. 2000). As the Court of Appeals has noted

on this score:

      In Burnett, we held that an ALJ must clearly set forth the reasons for
      his decision. 220 F.3d at 119. Conclusory statements . . . are
      insufficient. The ALJ must provide a “discussion of the evidence” and
      an “explanation of reasoning” for his conclusion sufficient to enable
      meaningful judicial review. Id. at 120; see Jones v. Barnhart, 364 F.3d
      501, 505 & n. 3 (3d Cir. 2004). The ALJ, of course, need not employ
      particular “magic” words: “Burnett does not require the ALJ to use
      particular language or adhere to a particular format in conducting his
      analysis.” Jones, 364 F.3d at 505.

Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009).




                                         12
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 13 of 27




      Thus, in practice ours is a twofold task. We must evaluate the substance of the

ALJ’s decision under a deferential standard of review, but we must also give that

decision careful scrutiny to ensure that the rationale for the ALJ’s actions is

sufficiently articulated to permit meaningful judicial review.

      B.     Initial Burdens of Proof, Persuasion, and Articulation for the ALJ

      To receive benefits under the Social Security Act by reason of disability, a

claimant must demonstrate an inability to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. §423(d)(1)(A); 42 U.S.C.

§1382c(a)(3)(A); see also 20 C.F.R. §§404.1505(a), 416.905(a). To satisfy this

requirement, a claimant must have a severe physical or mental impairment that

makes it impossible to do his or her previous work or any other substantial gainful

activity that exists in the national economy. 42 U.S.C. §423(d)(2)(A); 42 U.S.C.

§1382c(a)(3)(B); 20 C.F.R. §§404.1505(a), 416.905(a). To receive benefits under

Title II of the Social Security Act, a claimant must show that he or she contributed

to the insurance program, is under retirement age, and became disabled prior to the

date on which he or she was last insured. 42 U.S.C. §423(a); 20 C.F.R. §404.131(a).

      In making this determination at the administrative level, the ALJ follows a

five-step sequential evaluation process. 20 C.F.R. §§404.1520(a), 416.920(a). Under



                                         13
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 14 of 27




this process, the ALJ must sequentially determine: (1) whether the claimant is

engaged in substantial gainful activity; (2) whether the claimant has a severe

impairment; (3) whether the claimant’s impairment meets or equals a listed

impairment; (4) whether the claimant is able to do his or her past relevant work; and

(5) whether the claimant is able to do any other work, considering his or her age,

education, work experience and residual functional capacity (“RFC”). 20 C.F.R.

§§404.1520(a)(4), 416.920(a)(4).

      Between Steps 3 and 4, the ALJ must also assess a claimant’s residual

functional capacity (RFC). RFC is defined as “that which an individual is still able

to do despite the limitations caused by his or her impairment(s).” Burnett v. Comm’r

of Soc. Sec., 220 F.3d 112, 121 (3d Cir. 2000) (citations omitted); see also 20 C.F.R.

§§404.1520(e), 404.1545(a)(1), 416.920(e), 416.945(a)(1). In making this

assessment, the ALJ considers all of the claimant’s medically determinable

impairments, including any non-severe impairments identified by the ALJ at step

two of his or her analysis. 20 C.F.R. §§404.1545(a)(2), 416.945(a)(2).

      There is an undeniable medical aspect to an RFC determination, since that

determination entails an assessment of what work the claimant can do given the

physical limitations that the claimant experiences. Yet, when considering the role

and necessity of medical opinion evidence in making this determination, courts have

followed several different paths. Some courts emphasize the importance of medical



                                         14
      Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 15 of 27




opinion support for an RFC determination and have suggested that “[r]arely can a

decision be made regarding a claimant's residual functional capacity without an

assessment from a physician regarding the functional abilities of the claimant.”

Biller v. Acting Comm’r of Soc. Sec., 962 F. Supp. 2d 761, 778–79 (W.D. Pa. 2013)

(quoting Gormont v. Astrue, Civ. No. 11–2145, 2013 WL 791455 at *7 (M.D. Pa.

Mar. 4, 2013)). In other instances, it has been held that: “There is no legal

requirement that a physician have made the particular findings that an ALJ adopts

in the course of determining an RFC.” Titterington v. Barnhart, 174 F. App’x 6, 11

(3d Cir. 2006). Further, courts have held in cases where there is no evidence of any

credible medical opinion supporting a claimant’s allegations of disability that “the

proposition that an ALJ must always base his RFC on a medical opinion from a

physician is misguided.” Cummings v. Colvin, 129 F. Supp. 3d 209, 214–15 (W.D.

Pa. 2015).

      These seemingly discordant legal propositions can be reconciled by

evaluation of the factual context of these decisions. Those cases which emphasize

the importance of medical opinion support for an RFC assessment typically arise in

the factual setting where a well-supported medical source has opined regarding

limitations which would support a disability claim, but an ALJ has rejected the

medical opinion which supported a disability determination based upon a lay

assessment of other evidence. In this setting, these cases simply restate the



                                        15
         Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 16 of 27




commonplace idea that medical opinions are entitled to careful consideration when

making a disability determination, particularly when those opinions support a

finding of disability. In contrast, when an ALJ is relying upon other evidence, such

as contrasting clinical or opinion evidence or testimony regarding the claimant’s

activities of daily living, to fashion an RFC courts have adopted a more pragmatic

view and have sustained the ALJ’s exercise of independent judgment based upon all

of the facts and evidence. See Titterington v. Barnhart, 174 F. App’x 6, 11 (3d Cir.

2006); Cummings, 129 F. Supp. 3d at 214–15. In either event, once the ALJ has

made this determination, our review of the ALJ’s assessment of the plaintiff’s RFC

is deferential, and that RFC assessment will not be set aside if it is supported by

substantial evidence. Burns v. Barnhart, 312 F.3d 113, 129 (3d Cir. 2002); see also

Metzger v. Berryhill, No. 3:16-CV-1929, 2017 WL 1483328, at *5 (M.D. Pa. Mar.

29, 2017), report and recommendation adopted sub nom. Metzgar v. Colvin, No.

3:16-CV-1929, 2017 WL 1479426 (M.D. Pa. Apr. 21, 2017); Rathbun v. Berryhill,

No. 3:17-CV-00301, 2018 WL 1514383, at *6 (M.D. Pa. Mar. 12, 2018), report and

recommendation adopted, No. 3:17-CV-301, 2018 WL 1479366 (M.D. Pa. Mar. 27,

2018).

      At Steps 1 through 4, the claimant bears the initial burden of demonstrating

the existence of a medically determinable impairment that prevents him or her from

engaging in any of his or her past relevant work. Mason, 994 F.2d at 1064. Once this



                                        16
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 17 of 27




burden has been met by the claimant, it shifts to the Commissioner at Step 5 to show

that jobs exist in significant number in the national economy that the claimant could

perform that are consistent with the claimant’s age, education, work experience and

RFC. 20 C.F.R. §§404.1512(f), 416.912(f); Mason, 994 F.2d at 1064.

      The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significant among these legal benchmarks is a requirement that the

ALJ adequately explain the legal and factual basis for this disability determination.

Thus, in order to facilitate review of the decision under the substantial evidence

standard, the ALJ’s decision must be accompanied by “a clear and satisfactory

explication of the basis on which it rests.” Cotter v. Harris, 642 F.2d 700, 704 (3d

Cir. 1981). Conflicts in the evidence must be resolved and the ALJ must indicate

which evidence was accepted, which evidence was rejected, and the reasons for

rejecting certain evidence. Id. at 706-07. In addition, “[t]he ALJ must indicate in his

decision which evidence he has rejected and which he is relying on as the basis for

his finding.” Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 433 (3d Cir. 1999).

      C.     Legal Benchmarks for the ALJ’s Assessment of Medical Opinion
             Evidence.

      The Commissioner’s regulations also set standards for the evaluation of

medical evidence, and define medical opinions as “statements from physicians and

psychologists or other acceptable medical sources that reflect judgments about the

nature and severity of [a claimant’s] impairment(s), including [a claimant’s]


                                          17
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 18 of 27




symptoms, diagnosis and prognosis, what [a claimant] can still do despite

impairments(s), and [a claimant’s] physical or mental restrictions.” 20 C.F.R.

§ 404.1527(a)(2). Regardless of its source, the ALJ is required to evaluate every

medical opinion received. 20 C.F.R. § 404.1527(c).

      In deciding what weight to accord competing medical opinions and evidence,

the ALJ is guided by factors outlined in 20 C.F.R. § 404.1527(c). “The regulations

provide progressively more rigorous tests for weighing opinions as the ties between

the source of the opinion and the individual become weaker.” SSR 96-6p, 1996 WL

374180 at *2. Treating sources have the closest ties to the claimant, and therefore

their opinions generally entitled to more weight. See 20 C.F.R. § 404.1527(c)(2)

(“Generally, we give more weight to opinions from your treating sources . . .”); 20

C.F.R. § 404.1502 (defining treating source). Under some circumstances, the

medical opinion of a treating source may even be entitled to controlling weight. 20

C.F.R. § 404.1527(c)(2); see also SSR 96-2p, 1996 WL 374188 (explaining that

controlling weight may be given to a treating source’s medical opinion only where

it is well-supported by medically acceptable clinical and laboratory diagnostic

techniques, and it is not inconsistent with the other substantial evidence in the case

record).

      Where no medical source opinion is entitled to controlling weight, the

Commissioner’s regulations direct the ALJ to consider the following factors, where



                                         18
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 19 of 27




applicable, in deciding the weight given to any non-controlling medical opinions:

length of the treatment relationship and frequency of examination; nature and extent

of the treatment relationship; the extent to which the source presented relevant

evidence to support his or her medical opinion, and the extent to which the basis for

the source’s conclusions were explained; the extent to which the source’s opinion is

consistent with the record as a whole; whether the source is a specialist; and, any

other factors brought to the ALJ’s attention. 20 C.F.R. § 404.1527(c).

      Oftentimes, as in this case, an ALJ must evaluate medical opinions and

records tendered by a number of different medical sources. Judicial review of this

aspect of ALJ decision-making is guided by several settled legal tenets. First, when

presented with a disputed factual record, it is well-established that “[t]he ALJ – not

treating or examining physicians or State agency consultants – must make the

ultimate disability and RFC determinations.” Chandler v. Comm’r of Soc. Sec., 667

F.3d 356, 361 (3d Cir. 2011). Thus, when weighing competing medical opinions

“the ALJ may choose whom to credit but ‘cannot reject evidence for no reason or

for the wrong reason.’ ” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (quoting

Mason, 994 F.2d at 1066). Therefore, provided that the decision is accompanied by

an adequate, articulated rationale, it is the province and the duty of the ALJ to choose

which medical opinions and evidence deserve greater weight.




                                          19
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 20 of 27




      However, case law also cautions courts to take into account the fact that state

agency non-treating and non-examining source opinions are often issued at an early

stage of the administrative process. While this fact, standing alone, does not preclude

consideration of the agency doctor’s opinion, see Chandler v. Comm’r of Soc. Sec.,

667 F.3d 356, 361 (3d Cir. 2011), it introduces another level of caution that should

be applied when evaluating reliance upon such opinions to discount treating and

examining source medical statements. Therefore, where a state agency non-treating

and non-examining opinion does not take into account material medical

developments which have occurred after the opinion was rendered, that opinion

often cannot be relied upon by the Commissioner to carry its burden of proof. See

Batdorf v. Colvin, 206 F. Supp. 3d 1012, 1023 (M.D. Pa. 2016).

      D.     A Remand is Appropriate in this Case.

      As we have noted, an ALJ’s decision must be accompanied by “a clear and

satisfactory explication of the basis on which it rests.” Cotter, 642 F.2d at 704.

Furthermore, the ALJ must also “indicate in his decision which evidence he has

rejected and which he is relying on as the basis for his finding.” Schaudeck, 181 F.3d

at 433. This cardinal principle applies with particular force to ALJ assessments of

medical opinion evidence, as it is well-settled that “[w]here . . . the opinion of a

treating physician conflicts with that of a non-treating, non-examining physician, the

ALJ may choose whom to credit but ‘cannot reject evidence for no reason or for the



                                          20
      Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 21 of 27




wrong reason.’ ” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (quoting

Plummer, 186 F.3d at 429)).

      Guided by these legal tenets, we find in this case that the ALJ’s decision to

afford significant weight to temporally remote, non-treating, non-examining state

agency opinions, while discounting numerous contemporaneous treating source

opinions, has not been adequately justified or supported on the record of these

proceedings. Therefore, a remand of this case is necessary to further explain, or

develop, this medical record.

      On the unique facts of this case, the ALJ’s reliance upon the August 2016 state

agency and consulting doctors’ opinions is particularly problematic on several

scores. First, this judgment ran contrary to the general preferences articulated by

regulations and case law that call upon ALJs to give significant weight to treating

and examining source opinions, and to only favor an opinion rendered by a non-

examining or non-treating source when that opinion draws greater evidentiary

support from the medical record.

      Second, the decision to afford significant weight to these August 2016

opinions was particularly problematic on several scores. For example, those opinions

were issued at the outset of this process and in the absence of any treatment records

for Weller, treatment records which later documented on an on-going basis for the

severity of his symptoms. Moreover, in reaching this result, the ALJ rejected



                                         21
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 22 of 27




multiple, more recent and contemporaneous treating source opinions which found

that Weller was wholly disabled. Simply put, these initial opinions, which were

unsupported by treatment data and pre-dated the 18 months of care and treatment

provided to Weller by multiple different treating sources, cannot be relied upon to

carry the Commissioner’s burden in this case.

      Reliance upon these preliminary non-treating source opinions is misplaced in

this case for several reasons. As we have observed, where a non-treating and non-

examining opinion does not take into account material medical developments which

have occurred after the opinion was rendered, that opinion often cannot be relied

upon by the Commissioner to carry its burden of proof. See Batdorf v. Colvin, 206

F. Supp. 3d 1012, 1023 (M.D. Pa. 2016). As a matter of law and common sense,

material medical developments which take place after a state agency or consulting

expert’s review of a claimant’s file frequently can undermine the confidence which

can be placed in this non-treating and non-examining source opinion. Cadillac v.

Barnhart, 84 F. App’x 163, 168 (3d Cir. 2003). In short, it is well-recognized that:

      It can be inappropriate for an ALJ to rely on a medical opinion that
      was issued prior to the close of the period of claimed disability,
      particularly if a claimant’s medical condition changes significantly
      after the opinion is issued. See, e.g., Alley v. Astrue, 862 F. Supp. 2d
      352, 366 (D. Del. 2012); Morris v. Astrue, Civ. Action No. 10–414–
      LPS–CJB, 2012 WL 769479, at *24 (Mar. 9, 2012). However, when
      a state agency physician renders an RFC assessment prior to a hearing,
      the ALJ may rely on the RFC [only] if it is supported by the record as
      a whole, including evidence that accrued after the assessment. See,
      e.g., Pollace v. Astrue, Civil Action No. 06–05156, 2008 WL 370590,

                                         22
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 23 of 27




      at *6 (E.D.Pa. Feb. 6, 2008); see also Johnson v. Comm’r of Soc. Sec.,
      Civil No. 11–1268 (JRT/SER), 2012 WL 4328389, at *9 n. 13 (D.
      Minn. Sept. 20, 2012); Tyree v. Astrue, No. 3:09–1091, 2010 WL
      2650315, at *4 (M.D. Tenn. June 28, 2010).

Smith v. Astrue, 961 F. Supp. 2d 620, 644 (D. Del. 2013).

      Applying these legal benchmarks, courts have frequently remanded cases for

further consideration by the Commissioner when great reliance is placed upon early

non-treating or non-examining source opinions, without adequate examination of the

degree to which subsequent medical developments undermined those opinions. See

e.g., McArthur v. Berryhill, No. 1:17-CV-2076, 2019 WL 1051200, at *7 (M.D. Pa.

Jan. 30, 2019), report and recommendation adopted, No. 1:17-CV-2076, 2019 WL

1040673 (M.D. Pa. Mar. 5, 2019); Foose v. Berryhill, No. 3:17-CV-00099, 2018

WL 1141477, at *9 (M.D. Pa. Mar. 2, 2018).

      Here, these August 2016 non-treating and non-examining source opinions

stand in stark contrast to subsequent treating source evaluations and opinions which

span from October 2016 through November 2017. Moreover, when the state agency

and consultant opinions were issued in August 2016, it appears that these experts did

not have the benefit of any treatment or clinical evidence which found Weller to be

severely impaired. Recognizing that “[i]t can be inappropriate for an ALJ to rely on

a medical opinion that was issued prior to the close of the period of claimed

disability, particularly if a claimant’s medical condition changes significantly after

the opinion is issued, see, e.g., Alley v. Astrue, 862 F. Supp. 2d 352, 366 (D. Del.


                                         23
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 24 of 27




2012); Morris v. Astrue, Civ. Action No. 10–414–LPS–CJB, 2012 WL 769479, at

*24 (Mar. 9, 2012),” Smith v. Astrue, 961 F. Supp. 2d 620, 644 (D. Del. 2013), we

find that these material intervening medical developments undermine any reliance

that can be placed on these preliminary August 2016 opinions and call for further

consideration of the evidence relating to Weller’s mental health.

      Further, the rationale for the ALJ’s decision to afford these temporally remote

opinions significant weight—the ALJ’s conclusion that these August 2016 opinions

were consistent with Weller’s longitudinal medical treatment records—was not

supported by Weller’s medical history, which contained substantial evidence

documenting on-going and significant mental health impairments experienced by

the plaintiff. In particular, it is difficult to reconcile the ALJ’s assertion that “[t]he

mental status examinations generally found the claimant within normal limits”, (Tr.

17), with the actual content of those records, which were replete with references to

suicidal or homicidal thoughts on Weller’s part, (Tr. 335, 338, 341, 346, 347, 349),

contained references to Weller discussing his potential for harming others, (Tr. 329,

334, 340), described instances in which he verbally lashed out at others, (Tr. 329),

and reported that Weller would become angered if strangers looked at him. (Tr. 343).

Simply put, there is nothing normal about a worker who regularly reports that he

thinks about killing himself or others. Therefore this longitudinal record, taken as a




                                           24
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 25 of 27




whole, seems to contradict, rather than support, these preliminary August 2016

medical opinions.

       Finally, we note that the ALJ’s decision did not address, analyze, or even

acknowledge that multiple treating source GAF scores consistently found over an

18-month period that Weller was severely impaired. The failure to even

acknowledge these medical findings also compels a remand here since it is well-

settled that:

       [C]ourts in the Third Circuit have repeatedly held that the ALJ’s failure
       to specifically discuss a GAF score that supports serious impairments
       in social or occupational functioning is cause for remand. See, e.g.,
       West v. Astrue, No. 09–2650, 2010 WL 1659712, at *4–6 (E.D. Pa.
       Apr. 26, 2010) (Baylson, J.) (remanding for failure to consider GAF
       scores and citing seven district court cases from 2004 through 2009
       taking the same approach); Sweeney v. Comm’r of Soc. Sec., 847 F.
       Supp. 2d 797, 805 (W.D. Pa. 2012); Metz v. Astrue, No. 10–383, 2010
       WL 3719075, at *14 (W.D. Pa. Sept. 17, 2010) (ALJ’s determination
       not supported by substantial evidence where ALJ “did not mention any
       GAF scores at all and provided no rationale for rejection of this
       evidence.”); Wiggers v. Astrue, No. 09–86, 2010 WL 1904015, at *8–
       9 (W.D. Pa. May 10, 2010) (GAF scores constitute acceptable medical
       evidence that must be addressed by an ALJ in making a determination
       regarding a claimant’s disability); Pounds v. Astrue, 772 F. Supp. 2d
       713, 726 (W.D. Pa. 2011); Bonani v. Astrue, No. 10–0329, 2010 WL
       5481551, at *6–7 (W.D. Pa. Oct. 15, 2010), report and recommendation
       adopted, 2011 WL 9816 (W.D. Pa. Jan. 3, 2011); Lust v. Comm’r of
       Soc. Sec., No. 10–261, 2010 WL 2773205, at *5 (W.D. Pa. July 13,
       2010); Burkett v. Astrue, No. 09–26, 2010 WL 724509, at *9 (W.D. Pa.
       Feb. 26, 2010); Glover v. Astrue, No. 07–2601, 2008 WL 517229, at
       *1–2 (E.D. Pa. Feb. 27, 2008); Holmes v. Barnhart, No. 04–5765, 2007
       WL 951637, at *11 (E.D. Pa. Mar. 26, 2007) (remand required because
       of ALJ’s failure to acknowledge claimant’s GAF score of 50); Colon,
       424 F. Supp. 2d at 813–14; Dougherty, 2006 WL 2433792, at *10; Span
       ex rel. R.C. v. Barnhart, No. 02–7399, 2004 WL 1535768, at *6–7 (E.D.

                                          25
       Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 26 of 27




      Pa. May 21, 2004) (concluding that it is not sufficient for an ALJ to
      mention GAF scores without adequately explaining how or why they
      were discounted); Escardille v. Barnhart, 2003 WL 21499999, at *6–7
      (E.D. Pa. June 24, 2003) (remand required because ALJ opinion did not
      reveal he seriously considered claimant’s GAF score of 50). In other
      words, in explaining the rationale for denying disability, the ALJ must
      demonstrate that he seriously considered and weighed the importance
      of the GAF scores. See Colon, 424 F. Supp. 2d at 813; Span, 2004 WL
      1535768, at *4, 6, 7. If the ALJ discounts the GAF score, he must
      specify his reasons for doing so. Dougherty, 2006 WL 2433792, at *9–
      10; Span, 2004 WL 1535768, at *6–8 (citing Adorno v. Shalala, 40 F.3d
      43, 48 (3d Cir. 1994)); see Diaz, 577 F.3d at 505–06; Schaudeck v.
      Comm’r of Soc. Sec., 181 F.3d 429, 435 (3d Cir. 1999) (“[w]here
      competent evidence supports a claimant’s claims, the ALJ must
      explicitly weigh the evidence . . . .”) (citation omitted).

Rivera v. Astrue, 9 F. Supp. 3d 495, 504–05 (E.D. Pa. 2014). Therefore, a remand

to consider, and expressly address, these GAF scores and their impact upon Weller’s

residual functional capacity is warranted in this case.

      Yet, while case law calls for a remand and further proceedings by the ALJ in

this case assessing this claim in light of this evidence, nothing in our opinion should

be construed as suggesting what the outcome of that final and full analysis should

be. Rather, that final assessment of the evidence must await a thorough consideration

and development of this evidence on remand by an ALJ. Therefore, nothing in this

opinion should be deemed as expressing a view on what the ultimate outcome of any

reassessment of this evidence should be. Rather, that task should remain the duty

and province of the ALJ on remand.

IV.   Conclusion



                                          26
      Case 1:19-cv-00884-MCC Document 15 Filed 05/21/20 Page 27 of 27




      Accordingly, for the foregoing reasons, IT IS ORDERED that this case be

REMANDED for further consideration of the Plaintiff’s application.

      An appropriate order follows.




                                            /s/ Martin C. Carlson
                                            Martin C. Carlson
                                            United States Magistrate Judge



Submitted this 21st day of May, 2020




                                       27
